Petitioner Danielle Sove was tried and convicted of driving
                 under the influence. She was sentenced to a $585 fine, Victim Impact
                 Panel, and DUI School. On appeal, the district court reversed her
                 conviction based on error concerning the admission of evidence in violation
                 of City of Reno v. Howard, 130 Nev. , 318 P.3d 1063 (2014), and
                 remanded the matter to the justice court for a new trial.
                             Because a petition for an extraordinary writ is addressed to
                 this court's sound discretion, Zamarripa v. First Judicial Dist. Court, 103
                 Nev. 638, 640, 747 P.2d 1386, 1387 (1987); State ex rel. Dep't of Transp. v.
                 Thompson, 99 Nev. 358, 360, 662 P.2d 1338, 1339 (1983); Poulos v. Eighth
                 Judicial Dist. Court, 98 Nev. 453, 455, 652 P.2d 1177, 1178 (1982), the
                 threshold issue is whether we should exercise that discretion and consider
                 the petition. Extraordinary relief may be appropriate where a tribunal,
                 board, or officer has exceeded its jurisdiction or acted in an arbitrary or
                 capricious manner, or such relief may be used to compel the performance
                 of an act required by law. See NRS 34.160; Zamarippa, 103 Nev. at 640,
                 747 P.2d at 1387; Round Hill Gen. Improvement Dist. v. Newman, 97 Nev.
                 601, 603-04, 637 P.2d 534, 536 (1981). This court will not entertain a
                 petition when the petitioner has a plain, speedy, and adequate remedy at
                 law. NRS 34.020(2) (certiorari); NRS 34.170 (mandamus); NRS 34.330
                 (prohibition). When exercising its discretion, this court may entertain

                 ...continued
                 did not consider the constitutionality of the statute, we determine that
                 neither a writ of certiorari nor a writ of prohibition is the appropriate
                 mechanism for this matter.



SUPREME COVER
        OF
     NEVADA
                                                       2
10) 1947A    e
                    petitions for extraordinary relief when judicial economy and sound judicial
                    administration militate in favor of writ review. See State v. Babayan, 106
                    Nev. 155, 174, 787 P.2d 805, 819-20 (1990). Additionally, this court may
                    exercise its discretion and entertain a writ petition when "an important
                    issue of law requires clarification." State v. Second Judicial Dist. Court
                    (Epperson), 120 Nev. 254, 258, 89 P.3d 663, 665-66 (2004) (quotation
                    marks omitted).
                                Sove contends that, as she has served the underlying sentence,
                    the district court should have reversed and vacated the conviction. She
                    contends that the cost of defending another trial has a chilling effect on
                    the desire to participate in the appellate process and thus violates due
                    process. Further, judicial economy is served by not retrying matters the
                    legislature has deemed petty.
                                We conclude that writ review is unwarranted. Sove prevailed
                    on appeal to the district court. Her conviction was reversed and her case
                    was remanded to the justice court for a new trial. If she is tried and
                    convicted again, the punishment that she has already endured must be
                    credited against any new sentence imposed. North Carolina v. Pearce, 395
                    U.S. 711, 717-19 (1969), overruled on other grounds by Alabama v. Smith,
                    490 U.S. 794 (1989). Sove failed to demonstrate that the district court's
                    decision to remand for a new trial to remedy the evidentiary error was
                    manifestly unreasonable, see Stephans v. State, 127 Nev. „ 262
                    P.3d 727, 734 (2011) (providing where evidence admitted at trial was
                    sufficient to sustain the conviction, the remedy for evidentiary error is
                    reversal and remand for new trial), or an arbitrary or capricious exercise


SUPREME COURT
       OF
    NEVADA
                                                         3
(0) 1947A .116110
                of its discretion, see State v. Eighth Judicial Dist. Court (Armstrong), 127
                Nev. „ 267 P.3d 777, 780 (2011) ("An arbitrary or capricious
                exercise of discretion is one founded on prejudice or preference rather than
                on reason, or contrary to the evidence or established rules of law."
                (quotation marks and citation omitted)). Accordingly, we
                            ORDER the petition DENIED.



                                                                                   J.
                                                   Hardesty


                                                                                   J.
                                                   Douglas


                                                                                   J.




                cc: Hon. Rob Bare, District Judge
                     Mueller Hinds & Associates
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1907A